421 Pa. 1 (1966)
Leech, Appellant,
v.
Jones.
Supreme Court of Pennsylvania.
Argued March 17, 1966.
April 19, 1966.
Before MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Edward J. Steiner, for appellant.
Robert E. Ashe, for appellee.
*2 OPINION PER CURIAM, April 19, 1966:
In this trespass action, under our wrongful death and survival statutes, the jury rendered a general verdict for the defendant. At the trial plaintiff-appellant took no exceptions to the charge.
On such a record, in order to reverse the lower court's refusal to grant a new trial, because of a prejudicial charge, it is essential that there be basic and fundamental error. Enfield v. Stout, 400 Pa. 6, 161 A. 2d 22 (1960). "Counsel may not remain silent, take no specific exception to the relevant portion of the charge which he thinks is prejudicial to his client, and later, after an adverse verdict, assign a particular portion of the charge as error.": Spitzer v. Philadelphia Transportation Company, 348 Pa. 548, 36 A. 2d 503 (1944).
The record presents no such error, and we must sustain the action of the lower court.
Judgment affirmed.